ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

                                                                                               *     OF MARYLAND
v.
                                                                                               *     Misc. Docket AG No. 8
                                                                                                     September Term, 2021
JAMES CHARLES PRALEY                                                                           *
                                                                                                     (No. C-02-CV-21-000788,
                                                                                               *     Circuit Court for Anne
                                                                                                     Arundel County)

                                                                                   ORDER

                   Upon consideration of the Joint Petition for Reprimand filed by the Attorney

Grievance Commission of Maryland and the Respondent, James Charles Praley, it is this 18th

day of February, 2022


                   ORDERED, by the Court of Appeals of Maryland, a majority of the of the Court

concurring, that the Respondent, James Charles Praley, be, and he hereby is,

REPRIMANDED for violating Rules 19-301.1, 19-301.3, 19-301.4(a) and (b), and 19-

308.4(a) of the Maryland Attorneys’ Rules of Professional Conduct.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                    2022-02-18
                    08:44-05:00                                                     /s/ Joseph M. Getty
                                                                                         Chief Judge

Suzanne C. Johnson, Clerk